Title: To Alexander Hamilton from John Chaloner, 13 December 1786
From: Chaloner, John
To: Hamilton, Alexander


Philada Decr, 13, 1786
Alexr Hamilton Esqr
Dr Sir
Yours of the 1st Inst covering Mr Whites Bill & Protest I reced the 10th Inst since which no Oppo has offerd by which I could send you the money. I shall embrace the first. Did the money I sent you by Mr Lawry come safe to hand? Our Assembly is now on the subject of the Bank & a proposition before them to restore the old Charter. Mr Morris is opposed to any alteration least it should faciltitate those who wish to take their money.
I am with respt Dr Sir   Your most obdt Serv
John Chaloner
